This is an appeal from the action of the State Board of Equalization, whereby it finds the value of the property of appellant for purposes of taxation for the year 1913 to be $175,000. Upon appeal, this court appointed a referee, with power to make findings of fact and conclusions of law, who, after a very full hearing, found that the fair cash value of the property of appellant, the Henry Gas Company, in the state of *Page 97 
Oklahoma, on the 1st day of February, 1913, for the purpose of taxation, was the sum of $175,000, and that the same was subject to taxation. The exceptions filed to the report of the referee raise but the single question, to wit: Does the evidence taken before the referee reasonably tend to sustain his finding as to the value of the appellant's property for purposes of taxation?
As the principles of law governing such proceedings are well settled by decisions of this court in the many similar cases which have been before it, it is sufficient to say that we have carefully examined the evidence in the case now before us, and find it sufficient to sustain the findings of the referee and the judgment of the Board of Equalization upon the question of value.
It is therefore ordered that the report of the referee shall in all things be confirmed, and the findings of the Board of Equalization affirmed.
All the Justices concur.